Order entered May 22, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00089-CR

                         RARES MIHAI HALMAGEAN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-83388-2017

                                           ORDER
       Before the Court is appellant’s May 17, 2019 letter requesting new counsel, sufficient

time to consult with new counsel, more time to file his pro se response to current counsel’s

Anders brief, and the furnishing of “materials and info in the form of motions to be filed on my

part or any other forms necessary. . . .” Counsel has already provided the appellate record to

appellant.

       The Court GRANTS appellant an extension of time to file his pro response. Appellant’s

pro se response must be filed on or before June 24, 2019. If appellant does not file a pro se

response by June 24, 2019, the case will be submitted upon the brief of counsel. All other relief

requested is DENIED.
       We DIRECT the Clerk of the Court to transmit a copy of this order, by electronic

transmission, to all counsel of record.

       We further DIRECT the Clerk of the Court to mail a copy of this order Rares Hihai

Halmagean; TDCJ No. 02239974; Gurney Unit; 1385 FM 3328; Palestine, Texas 75803.


                                                /s/   LANA MYERS
                                                      JUSTICE




                                          –2–